Pee Cueiam,
Section 8 of the Act of May 13, 1887, P. L. 108, as amended by the Act of June 9, 1891, P. L. 248, provides, inter alia, that in townships four-fifths of the liquor license fees shall be paid to the treasurer thereof for the use of the township, and that the money thus paid into the township treasury shall be applied to keeping the roads in good repair. North Lebanon Independent School and Road District, which was created by local Act of May 17, 1871, P. L. 892, is not a township and we can find no evidence in the act of 1891 of an intent on the part of the legislature to give to any particular district of a township a right to a specific part of the license fees. The money is appropriated to the use of the township as a whole, and there is no more ground for holding that it is all to go for the maintenance of roads of the district in which the licensed places happen to be situated than there is for holding that such district is to be excluded from participation. The matter was wholly for legislative consideration and determination and it having plainly provided that the money is to be applied to the maintenance of the roads in the entire township, it would be in the nature of legislation rather than of judicial construction to hold that it is applicable to roads of a particular part of the township merely because the licensed places happen to be situated *93in that part. We conclude that the learned judge below was right in his conclusion, and nothing further need be added to what is contained in the opinion rendered by him.
The judgment is affirmed.